                         Case 3:18-cv-01881-RS Document 182 Filed 12/17/20 Page 1 of 5


                   1   LATHAM & WATKINS LLP
                       Elizabeth L. Deeley (CA Bar No. 230798)
                   2      elizabeth.deeley@lw.com
                       Nicole C. Valco (CA Bar No. 258506)
                   3      nicole.valco@lw.com
                       Joseph C. Hansen (CA Bar No. 257147)
                   4      joseph.hansen@lw.com
                       505 Montgomery Street, Suite 2000
                   5   San Francisco, CA 94111-6538
                       Telephone: +1.415.391.0600
                   6   Facsimile: +1.415.395.8095

                   7   Susan E. Engel (pro hac vice)
                         susan.engel@lw.com
                   8   555 Eleventh Street, NW, Suite 1000
                       Washington, DC 20004
                   9   Telephone: +1.202.637.2200
                       Facsimile: +1.202.637.2201
               10
                       Attorneys for Defendant Facebook, Inc.
               11
                       [Additional counsel on signature page]
               12

               13
                                                   UNITED STATES DISTRICT COURT
               14
                                                NORTHERN DISTRICT OF CALIFORNIA
               15
                                                        SAN FRANCISCO DIVISION
               16
                       LAWRENCE OLIN, HAROLD NYANJOM,              Case No. 3:18-cv-01881-RS (TSH)
               17      SHERON SMITH-JACKSON, and JANICE
                       VEGA-LATKER, individually and on behalf
               18      of all others similarly situated,           JOINT STIPULATION AND ORDER (1)
                                                                   WITHDRAWING PLAINTIFFS’ MOTION
               19                                Plaintiffs,       FOR LEAVE (DKT. 175);
                                                                   (2) FILING PLAINTIFFS’ PROPOSED
               20                     v.                           THIRD AMENDED CONSOLIDATED
                                                                   CLASS ACTION COMPLAINT; AND
               21      FACEBOOK, INC.,                             (3) SETTING MOTION TO DISMISS
                                                                   BRIEFING SCHEDULE
               22                               Defendant.
               23

               24

               25

               26

               27

               28
ATTORNEYS AT LAW                                                              JOINT STIP. AND [PROPOSED] ORDER
 SAN FRANCISCO
                                                                       REGARDING PLAINTIFFS’ THIRD AM. COMPL.
                                                                                 CASE NO. 3:18-CV-01881-RS (TSH)
                         Case 3:18-cv-01881-RS Document 182 Filed 12/17/20 Page 2 of 5


                   1          WHEREAS, on December 3, 2020, counsel for Plaintiffs Lawrence Olin, Harold

                   2   Nyanjom, Sheron Smith-Jackson, and Janice Vega-Latker (“Plaintiffs”) sent a draft Third

                   3   Amended Consolidated Class Action Complaint (“Third Amended Complaint”) to counsel for

                   4   Defendant Facebook, Inc. (“Facebook”), stating that Plaintiffs would file a motion for leave to

                   5   amend on December 14, 2020, and asking that Facebook let Plaintiffs know before that date

                   6   whether Facebook consented to the amendment;

                   7          WHEREAS, on December 8, 2020, without having an opportunity for follow up meet and

                   8   confer discussion due to a miscommunication about the filing date, Plaintiffs filed a Motion for

                   9   Leave to File a Third Amended Consolidated Class Action Complaint on December 8, 2020

               10      (Dkt. 175);

               11             WHEREAS, on December 9, 2020, Plaintiffs’ counsel asked Facebook’s counsel to extend

               12      the briefing schedule on the Motion for Leave into January 2021, given the upcoming holidays

               13      and Plaintiffs’ counsel’s pre-planned vacations;

               14             WHEREAS, the Parties have now conferred regarding Plaintiffs’ request to file a Third

               15      Amended Complaint, and Facebook provisionally consents to the filing of the Third Amended

               16      Complaint under Federal Rule of Civil Procedure 15(a)(2), on the condition that such consent shall

               17      be without prejudice to Facebook’s ability to file a motion to dismiss, and that its deadline to

               18      respond to the Third Amended Complaint shall be extended to the later date of thirty (30) days

               19      after entry of this order or January 28, 2021.

               20             WHEREAS, the Parties agree that the motion-to-dismiss briefing schedule will be the

               21      following:

               22                    x   Facebook’s Motion to Dismiss shall be due the later date of (i) thirty (30) days after

               23                        the entry of this Order or (ii) January 28, 2021;

               24                    x   Plaintiffs’ Opposition shall be due twenty-one (21) days after the filing of

               25                        Facebook’s Motion to Dismiss; and

               26                    x   Facebook’s Reply shall be due twenty-one (21) days after the filing of Plaintiffs’

               27                        Opposition.

               28
ATTORNEYS AT LAW                                                                         JOINT STIP. AND [PROPOSED] ORDER
 SAN FRANCISCO                                                              1     REGARDING PLAINTIFFS’ THIRD AM. COMPL.
                                                                                            CASE NO. 3:18-CV-01881-RS (TSH)
                         Case 3:18-cv-01881-RS Document 182 Filed 12/17/20 Page 3 of 5


                   1          It is therefore STIPULATED and AGREED, subject to Court approval, that:

                   2          1.      Plaintiffs’ Motion for Leave to File a Third Amended Consolidated Class Action

                   3   Complaint (Dkt. 175) is hereby withdrawn;

                   4          2.      Facebook consents to the filing of the Third Amended Consolidated Class Action

                   5   Complaint subject to the terms of this Stipulation;

                   6          3.      Facebook shall move to dismiss, or file and serve any answer or other response to,

                   7   the Third Amended Complaint the later date of (i) thirty (30) days after the entry of this Order, or

                   8   (ii) January 28, 2021;

                   9          4.      If Facebook files a motion to dismiss, Plaintiffs’ opposition is due within twenty-

               10      one (21) days of the filing of a motion to dismiss;

               11             5.      If Facebook files a motion to dismiss, Facebook’s reply in support of the motion to

               12      dismiss is due within twenty-one (21) days of the filing of Plaintiffs’ opposition.

               13

               14      DATED: December 16, 2020                      LATHAM & WATKINS LLP

               15                                                     By: /s/ Elizabeth L. Deeley
                                                                      Elizabeth L. Deeley (CA Bar No. 230798)
               16                                                       elizabeth.deeley@lw.com
                                                                      Nicole C. Valco (CA Bar No. 258506)
               17                                                       nicole.valco@lw.com
                                                                      Joseph C. Hansen (CA Bar No. 257147)
               18                                                       joseph.hansen@lw.com
                                                                      505 Montgomery Street, Suite 2000
               19                                                     San Francisco, CA 94111-6538
                                                                      Telephone: +1.415.391.0600
               20                                                     Facsimile: +1.415.395.8095
               21                                                      Susan E. Engel (pro hac vice)
                                                                         susan.engel@lw.com
               22                                                      555 Eleventh Street, NW, Suite 1000
                                                                       Washington, DC 20004
               23                                                      Telephone: +1.202.637.2200
                                                                       Facsimile: +1.202.637.2201
               24
                                                                     Attorneys for Defendant Facebook, Inc.
               25

               26

               27

               28
ATTORNEYS AT LAW                                                                      JOINT STIP. AND [PROPOSED] ORDER
 SAN FRANCISCO                                                           2     REGARDING PLAINTIFFS’ THIRD AM. COMPL.
                                                                                         CASE NO. 3:18-CV-01881-RS (TSH)
                        Case 3:18-cv-01881-RS Document 182 Filed 12/17/20 Page 4 of 5


                   1   DATED: December 16, 2020          BURSOR & FISHER, P.A.
                   2                                      By: /s/ Neal J. Deckant_
                                                           L. Timothy Fisher (CA Bar No. 191626)
                   3                                          ltfisher@bursor.com
                                                           Neal J. Deckant (CA Bar No. 322946)
                   4                                          ndeckant@bursor.com
                                                           1990 North California Boulevard, Suite 940
                   5                                       Walnut Creek, CA 94596
                                                           Telephone: +1.925.300.4455
                   6                                       Facsimile: +1.925.407.2700
                   7                                      Attorneys for Plaintiffs Lawrence Olin, Harold
                                                          Nyanjom, Sheron Smith-Jackson and Janice
                   8                                      Vega-Latker
                   9

               10

               11

               12

               13

               14

               15

               16

               17

               18

               19

               20

               21

               22

               23

               24

               25

               26

               27

               28
ATTORNEYS AT LAW                                                         JOINT STIP. AND [PROPOSED] ORDER
 SAN FRANCISCO                                               3    REGARDING PLAINTIFFS’ THIRD AM. COMPL.
                                                                            CASE NO. 3:18-CV-01881-RS (TSH)
                        Case 3:18-cv-01881-RS Document 182 Filed 12/17/20 Page 5 of 5


                   1   PURSUANT TO STIPULATION, IT IS SO ORDERED.
                   2

                   3   DATED: December 17, 2020
                                                         Hon. Richard Seeborg
                   4                                     United States District Court Judge
                   5

                   6

                   7

                   8

                   9

               10

               11

               12

               13

               14

               15

               16

               17

               18

               19

               20

               21

               22

               23

               24

               25

               26

               27

               28
ATTORNEYS AT LAW                                                         JOINT STIP. AND [PROPOSED] ORDER
 SAN FRANCISCO                                               4    REGARDING PLAINTIFFS’ THIRD AM. COMPL.
                                                                            CASE NO. 3:18-CV-01881-RS (TSH)
